In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                            No. 14-635V
                                     Filed: December 9, 2014

****************************
LINDA HAFT,                               *
                                          *
                     Petitioner,          *      Damages Decision Based on Proffer;
                                          *      Influenza Vaccine or Flu Vaccine;
                                          *      Shoulder Injury Related to Vaccine
SECRETARY OF HEALTH                       *      Administration; SIRVA
AND HUMAN SERVICES,                       *
                                          *
                     Respondent.          *
                                          *
****************************
Maximillian Muller, Muller Brazil, LLP, Philadelphia, PA, for petitioner.
Gordon Shemin, US Department of Justice, Washington, DC, for respondent.

                                DECISION AWARDING DAMAGES1

Vowell, Chief Special Master:

       On July 21, 2014, Linda Haft filed a petition for compensation under the National
Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq,2 [the “Vaccine
Act” or “Program”]. Petitioner alleged that she suffered a shoulder injury which was
caused in fact by the influenza vaccine she received on October 17, 2013. Petition at 1.
The case was assigned to the Special Processing Unit of the Office of Special Masters.

       On October 16, 2014, I issued a ruling on entitlement, finding petitioner entitled to
compensation. On December 9, 2014, respondent filed a proffer on award of
compensation [“Proffer”] indicating petitioner should be awarded $106,160.00, an
amount representing “all elements of compensation to which petitioner would be entitled
under 42 U.S.C. § 300aa-15(a) for her vaccine-related injury.” Proffer at 1. According
to respondent’s Proffer, petitioner agrees to the proposed award of compensation. Id.

1
  Because this unpublished decision contains a reasoned explanation for the action in this case, I intend
to post it on the United States Court of Federal Claims' website, in accordance with the E-Government
Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended at 44 U.S.C. § 3501
note (2006)). In accordance with Vaccine Rule 18(b), petitioner has 14 days to identify and move to
redact medical or other information, the disclosure of which would constitute an unwarranted invasion of
privacy. If, upon review, I agree that the identified material fits within this definition, I will redact such
material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2006).
Respondent indicates petitioner is a competent adult and guardianship is not required in
this case. Id. at 2.

      Pursuant to the terms stated in the attached Proffer, I award petitioner a lump
sum payment of $106,160.00 in the form of a check payable to petitioner, Linda
Haft. This amount represents compensation for all damages that would be available
under § 300aa-15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision.3

                                        s/Denise K. Vowell
                                        Denise K. Vowell
                                        Chief Special Master




3
 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by each party filing a notice
renouncing the right to seek review.


                                                    2